Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

An ignition coil for an internal combustion engine, comprising:
a primary bobbin made of an insulating material and including a winding cylinder part and a connection part connected to the winding cylinder part and positioned between the winding cylinder part and a connector part;
a primary coil including a primary main coil and a primary sub 10 coil separately wound around the winding cylinder part; and 
a secondary coil that is concentric with the primary coil, wherein, 
when one of the primary main coil and the primary sub coil that includes an innermost coil part around the winding cylinder part is defined as a firstly-wound coil and the other is defined as a secondly wound coil, 
firstly-wound ends, which are a pair of ends of the firstly-wound coil, and secondly-wound ends, which are a pair of ends of the secondly-wound coil, are attached to the connection part, and 
a shortest distance from a central axis of the winding cylinder part to each of the firstly-wound ends is smaller than a shortest distance from the central axis of the winding cylinder part to each of the secondly-wound ends.

Ignition coils having primary and secondary coils are very well known in the art, to include those with a two-part primary coil; for example, see Miyake et al. (US Pub No 2019/0120198) and Ohno (US Pub No 2020/0049120). However, the specific details of the firstly-wound ends and the secondly-wound ends, as set forth in the independent claim, especially in regard to their spatial relationship with the central axis of the winding cylinder part.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB M AMICK/Primary Examiner, Art Unit 3747